


EXHIBIT 10.94


FIRST AMENDMENT TO
DTE ENERGY AFFILIATES
NONQUALIFIED PLANS MASTER TRUST


This First Amendment to the DTE Energy Affiliates Nonqualified Plans Master
Trust is made effective as of March 31, 2015 by and between DTE Energy Company,
a corporation organized under the laws of the state of Michigan or any successor
corporation (the "Company"), and State Street Bank and Trust Company, a trust
company incorporated under the laws of the Commonwealth of Massachusetts (the
“Trustee").


Recitals


A.    The Company and the Trustee previously entered into the DTE Energy
Affiliates Nonqualified Plans Master Trust Agreement (the “Trust Agreement”)
dated as of August 15, 2013.


B.    Section 14(a) of the Trust Agreement permits the Company and the Trustee
to amend the Trust Agreement by a written instrument executed by the Trustee and
the Company.


C.    The Company and the Trustee wish to amend the Trust Agreement to permit
the Trustee to reimburse a Participating Affiliated Company for Plan benefits
paid directly by the Participating Affiliated Company.


D.    Recital B of the Trust Agreement permits the Company to amend Appendix A
of the Trust Agreement before a Change in Control to add or delete Plans by
delivering to the Trustee a new Appendix A.


E.    The Company wishes to amend Appendix A to add additional Plans.


F.    The Company and the Trustee agree to amend the Trust Agreement as follows:


Amendment


1.    The first sentence of Section 2(d) is amended to read as follows:


(d)    The principal of the Trust, and any earnings thereon shall be held
separate and apart from other funds of the Company and Participating Affiliated
Companies and shall be used exclusively for the purposes of providing Plan
benefits to Plan Participants and their Beneficiaries to the extent any
Participant or Beneficiary acquires the right to receive a payment under a Plan
and general creditors as herein set forth.


2.    Section 3(c) is replaced with the following:


(c)    The Company or the applicable Participating Affiliated Company (the
“Paying Company”) may make payment of benefits directly to Plan Participants or
their Beneficiaries as they become due under the terms of a Plan. The Company
shall notify the Trustee of any decision to make payment of benefits directly
prior to the time amounts are payable to Participants or their Beneficiaries. If
a Paying Company pays Plan benefits directly to Plan Participants or
Beneficiaries, the Paying Company will have sole responsibility for the
reporting and withholding of any federal, state, or local taxes that may be
required to be




--------------------------------------------------------------------------------




withheld with respect to the payment of Plan benefits and will pay amounts
withheld to the appropriate taxing authority.


If the Paying Company has paid benefits directly to Plan Participant or their
Beneficiaries before a Change in Control and while the Paying Company is not
Insolvent, the Paying Company may request reimbursement from the Trustee for
benefits paid directly by the Paying Company, to the extent the principal and
any related investment earnings are sufficient to make the requested
reimbursement. The Paying Company will provide the Trustee, with the request for
reimbursement, documentation of the direct payment of Plan benefits paid by the
Paying Company. Any request for reimbursement by a Paying Company under this
Section 3(c) must be submitted within 5 business days after the Paying Company
has directly paid the Plan benefits to be reimbursed.


In addition, if the principal of the Trust, and any earnings thereon, are not
sufficient for payments of benefits to be paid by the Trustee in accordance with
the terms of the Plan, the Company or the applicable Participating Affiliated
Company shall make the balance of each such payment to the Participant or
Beneficiary as it falls due. The Trustee shall notify the Company where
principal and earnings are not sufficient to make a payment then due under the
Payment Schedule.


3.    Section 5 is replaced with the following:


SECTION 5
PAYMENTS TO COMPANY


Other than reimbursements for direct payment of Plan benefits under Section
3(c), the Company shall have no right or power to direct the Trustee to return
to the Company (or any Participating Affiliated Company) or to divert to others
any of the Trust assets before all payments of benefits have been made to Plan
Participants and their Beneficiaries pursuant to the terms of the Plan(s). The
Trustee shall be entitled to rely conclusively upon the Company’s written
certification that all such payments have been made.


4.    Appendix A is replaced with the following:


APPENDIX A
NON-QUALIFIED DEFERRED COMPENSATION PLANS


DTE Energy Company Executive Supplemental Retirement Plan, as amended and
restated effective January 1, 2005


DTE Energy Company Supplemental Retirement Plan, as amended and restated
effective January 1, 2005


DTE Energy Company Supplement Savings Plan, as amended and restated effective
January 1, 2005


DTE Energy Company Executive Deferred Compensation Plan, as amended and restated
effective January 1, 2005


DTE Energy Company Deferred Stock Compensation Plan for Non-Employee Directors,
as amended and restated effective January 1, 2005




--------------------------------------------------------------------------------






DTE Energy Company Plan for Deferring the Payment of Directors’ Fees, as amended
and restated effective January 1, 2005


DTE Energy Company Retirement Plan for Non-Employee Directors, as amended and
restated effective December 31, 1998.


Execution


This First Amendment may be executed in counterparts, each of which is deemed an
original, but all of which together constitute one and the same amendment.  The
parties’ execution and delivery of this First Amendment by facsimile, email, or
electronic copies has the same force and effect as execution and delivery of an
original.


Unless changed by this First Amendment, all terms used in this First Amendment
have the same meaning as in the Trust Agreement and all provisions of the Trust
are deemed to be unchanged except as specifically amended.




(Signatures Next Page)


DTE ENERGY COMPANY




By: /s/PAUL CAVAZOS                                 


Name: Paul Cavazos                                        


Title: Solely in his capacity as Assistant Treasurer    
& Chief Investment Officer                


Date: April 14, 2015                    




STATE STREET BANK AND TRUST COMPANY




By: /s/STEVEN LICHTY                    


Name: Steven Lichty                    


Title: Vice President                    


Date: April 20, 2015                    












